OPINION
LARSEN, Justice.
In 1979, appellant Joanne Butler was convicted in a non-jury trial of murder of the first degree, possession of an instrument of crime, and criminal conspiracy for her participation in the 1978 stabbing death of nineteen-year-old Cynthia Delgato. Following the denial of post-verdict motions, appellant was sentenced to concurrent terms of life imprisonment for murder, two and one-half to five years imprisonment for possession of an instrument of crime, and ten to twenty years imprisonment for conspiracy. This direct appeal from the judgment of sentence for murder of the first degree followed.
Appellant contends that the Commonwealth’s evidence was insufficient to support her conviction for murder of the first degree because the evidence failed to show that the killing was intentional; that the facts give rise to an inference that appellant intended no more than the infliction of great bodily harm, thus allowing her crime to rise no higher than murder of the third degree; that the killing of Cynthia Delgato was justifiable because it was done in self-defense; and that the trial court erred in not granting a new trial on the basis of after-discovered evidence. We have carefully reviewed the record and have concluded that these contentions are without merit.
Accordingly, the judgment of sentence is affirmed.